Citation Nr: 1760609	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  15-00 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a December 21, 1983 rating action, which denied service connection for a neuropsychiatric condition. 

2.  Entitlement to an initial disability rating in excess of 50 percent (excluding a period of a temporary 100 percent rating under 38 C.F.R. § 4.29 from June 27, 2017 to September 1, 2017), for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active service from June 1979 to February 1983. 

These matters come before the Board of Veterans' Appeals (Board) from a July 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  By that rating action, the RO determined that it had not committed CUE in its December 1983 rating action, wherein it denied service connection for a neuropsychiatric condition, notably PTSD.  The RO also granted service connection for PTSD; an initial 30 percent rating was assigned, effective February 22, 2012--the date VA received the Veteran's original claim for compensation for this disability.  The Veteran appealed the RO's determination of no CUE in its December 1983 rating action and its assignment of an initial 30 percent disability rating to the service-connected PSTD to the Board. 

In a November 2014 rating action, the RO assigned a 50 percent disability rating to the service-connected PTSD, effective February 22, 2012.  Because the increase in the evaluation of the service-connected PTSD does not represent the maximum rating available, the initial evaluation claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  In view of the RO's actions, the Board has characterized the initial evaluation issue on appeal as reflected on the title page.  See, too, Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) claims file.  LCM contains documents that are either duplicative of the evidence in VBMS or not relevant to the issue on appeal.

In August 2017, the Veteran testified before the undersigned at a video conference hearing at the local RO.  A copy of the hearing transcript is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).
The issue of entitlement to an initial disability rating in excess of 50 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a December 1983 rating decision, the RO denied entitlement to service connection for a neuropsychiatric condition, notably PTSD.  The Veteran did not appeal that decision, and it became final. 

2.  The December 1983 rating decision, wherein the RO denied service connection for a neuropsychiatric condition, notably PTSD, was reasonably supported by the evidence then of record; it is not shown that the applicable statutory and regulatory provisions existing at that time were ignored or incorrectly applied; and the appellant has failed to allege any kind of error of fact or law in that decision which, when called to the attention of later reviewers, compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error.


CONCLUSIONS OF LAW

1.  The December 21, 1983, rating decision, wherein the RO denied service connection for a neuropsychiatric condition, to include PTSD, is final.  38 U.S.C.
§ 7105 (c) (2012); 38 C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1103 (2017). 

2.  The December 21, 1983 rating decision, where the RO denied service connection for a neuropsychiatric condition, to include PTSD, was not clearly and unmistakably erroneous.  38 U.S.C §§ 5109A, 7105 (2012); 38 C.F.R. § 3.105 (a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran maintains that the RO committed CUE in a December 1983 rating action.  In that rating action, the RO denied service connection for a neuropsychiatric condition, notably PTSD.  

As an initial matter, the Board notes that the Veterans Claims Assistance Act (VCAA) and its implementing regulations, codified in part at 38 C.F.R. § 3.159 (2017), are not applicable to CUE motions.  See Simmons v. Principi, 17 Vet. App. 104, 109 (2003); Parker v. Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. App. 165 (2001).

A rating decision becomes final if the Veteran does not timely perfect an appeal of the decision.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.200, 20.302 (2017). Previous determinations that are final and binding, including decisions of service connection and degree of disability are accepted as correct in the absence of CUE. 38 U.S.C. § 5109A; 38 C.F.R. §§ 3.104 (b), 3.105(a). 

If an earlier decision contained CUE, the prior decision must be reversed or revised. 38 C.F.R. § 3.105(a).  The decision constituting reversal or revision on the grounds of CUE has the same effect as if the correct decision had been made on the date of the prior, reversed decision.  38 C.F.R. §§ 3.105(a); 3.400(k). 

A claim of CUE is a collateral attack on an otherwise final rating decision by an RO.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1997).  Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed upon a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991). 

In order to find CUE in a prior adjudication, it must be determined (1) that either the correct facts known at the time or constructively known at the time were not before the adjudicator or the law then in effect was incorrectly applied, (2) that an error occurred based on the record and the law that existed at the time the prior decision was made, and (3) that, had the error not been made, the outcome would have been manifestly different.  Bouton v. Peake, 23 Vet. App. 70, 71 (2008).  A determination that there was CUE must be based upon the record and the law that existed at the time of the prior adjudication in question.  May v. Nicholson, 19 Vet. App. 310, 313 (2005). 

CUE is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  Even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensured, the error complained of cannot be clear and unmistakable.  Fugo, 6 Vet. App. at 43-44.  The claimant must offer some persuasive reasons as to why the result would have been manifestly different but for the alleged error, unless it is the kind of error that, if true, would be clear and unmistakable on its face.  Baldwin v. West, 13 Vet. App. 1, 5 (1999); Fugo, 6 Vet. App. at 44.  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).  "[T]he alleged error must be 'undebatable,' not merely 'a disagreement as to how the facts were weighed or evaluated.'"  Hillyard v. Shinseki, 24 Vet. App. 343, 349 (2011) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).  A "manifest change in the outcome of the adjudication means that, absent the alleged clear and unmistakable error, the benefit sought would have been granted at the outset."  King v. Shinseki, 26 Vet. App. 433, 441 (2014).  Indeed, whether it is "reasonable to conclude" that the outcome would have been different is not the standard that must be met for a motion alleging clear and unmistakable error to succeed.  King, 26 Vet. App. at 441.

A mere difference of opinion in the outcome of the adjudication or a disagreement as to how facts were weighed and evaluated does not provide a basis upon which to find that VA committed administrative error during the adjudication process. Luallen v. Brown, 8 Vet. App. 92, 96 (1995).  The alleged error must be of fact or of law, and when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable error.  Allegations that previous adjudications had improperly weighed and evaluated the evidence also can never rise to the stringent definition of clear and unmistakable error.  Fugo, 6 Vet. App. at 43-44.

The Veteran asserts that the RO committed CUE in a December 21, 1983 rating decision.  By that rating action, the RO denied service connection for a neuropsychiatric condition, notably PTSD.  In written statements and in testimony before the undersigned, the Veteran maintains that the PTSD that he was diagnosed with during service, to include during an April 1982 VA examination, is the same PTSD that led to his award of service connection in July 2012.  

In the December 1983 rating action, the RO denied service connection for a neuropsychiatric condition, notably PTSD.  In reaching its determination, the RO determined that the evidence of record did not support a diagnosis of PTSD.  The RO reasoned that the Veteran had not experienced a life-threatening incident and had not received more than a few days of treatment after his in-service accidental gunshot wound to the chin.  The RO further maintained that the evidence of record did not show any of the other elements of PTSD to have been present.  

The evidence of record at the time of the December 1983 rating action included the Veteran's service treatment records (STRs), to include an April 1982 examination.  The Veteran's STRs revealed that the Veteran had been hospitalized from September 24, to September 30, 1980, after he had sustained an accidental gunshot wound to his chin.  The Veteran underwent debridement and closure of the wound.  After the incident, the Veteran developed a phobia about firearms, and was seen at the Walter Reed Army Medical Center in October 1981.  During that time, the Veteran described having obsessive thoughts about being wounded, the avoidance of activities that reminded him of the incident, and significantly increased anxiety whenever he came in contact with weapons.  The Veteran was diagnosed as having post traumatic stress disorder as a residual of the accidental injury to his chin.  In January and February 1982 Medical and Physical Evaluation Board Proceedings, respectively, it was determined that the Veteran had PTSD that had been incurred in the line of duty.

Also of record at the time of the RO's December 1983 rating action was an April 1983 VA examination report, reflecting that the Veteran had provided a history of having sustained an accidental gunshot wound to the chin.  During the 1982 examination, the Veteran indicated that he had adjusted relatively well since service discharge in February 1982 by avoiding any contact with weapons or things that reminded him of weapons.  He stated that he was on the temporary retired disability list status and that he was planning to apply to a technical institute.  A mental status evaluation of the Veteran revealed that he was alert and cooperative and gave the history as stated above.  His speech was coherent and his memory and judgment appeared adequate.  The VA examiner diagnosed moderate PTSD.  The examiner noted that the disability was manifested by recurrent and intrusive recollection of the traumatic event, re-experience of the trauma, detachment from others, diminished interest in significant activities, occasional sleep disturbances with recurrent nightmares, and avoidance of activities which aroused recollection of event.

Applying the law to the facts of this case, the Board finds that review of the evidence of record available at the time of the December 1983 rating decision does not reflect that the RO committed CUE when it denied service connection for PTSD.  As noted above, the RO determined that PTSD was not shown by the evidence of record, finding that the Veteran did not suffer a life-threatening incident.  The evidence then of record supported that point of view, even if other reasonable adjudicators might have viewed the evidence otherwise.  In fact, the evidence then of record showed that the Veteran was diagnosed with PTSD during service and by an April 1982 examiner after he had been briefly hospitalized from an accidental gunshot wound to the chin during service.  It appeared that the RO evaluated and weighed the evidence and ultimately determined the Veteran did not have a diagnosis of PTSD under the law and regulations at that time. 

A disagreement with how the RO evaluated the facts is inadequate to raise the claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995); see also 38 C.F.R. § 20.1403 (d)(3).  There is no indication in the record that the facts as known at the time of the December 1983 were not before the adjudicators, and the Veteran has made no such allegation.  Further, there is no indication that the regulatory provisions existing at the time of the rating decision were misapplied.  

The regulations currently in effect have a provision which provides the criteria needed to establish service connection for PTSD.  See 38 C.F.R. § 3.304 (f) (2017); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  The regulation, in pertinent part, provides that, in order for service connection to be awarded for PTSD, there must be a diagnosis in accordance with section 4.125.  The regulation cited, 38 C.F.R. 4.125 (a), refers to the current edition of the DSM as the source of criteria for the diagnosis of claimed psychiatric disorders.  DSM-IV provides that a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present:  (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror. 

The regulations in effect at the time of the December 1983 rating decision did not contain a provision that provided the criteria needed to establish service connection for PTSD.  See 38 C.F.R. Section 3 (1983).  However, 38 C.F.R. § 4.126 (1983) provided that, in order to substantiate a diagnosis of a mental disorder, the disorder will be diagnosed in accordance with the APA manual, i.e., the Diagnostic Statistical Manual (DSM).  The regulation further provided that a diagnosis not in accord with that manual was not acceptable for rating purposes and would be returned through channels to the examiner.  See 38 C.F.R. § 4.126 (1983).  See also VA Circular 10-87-52.  The version of the DSM in effect at the time of the December 1983 rating decision was the third version of the DSM, which was published in 1980.  The DSM-III then provided that a valid diagnosis of PTSD required the existence of a recognizable stressor, reexperiencing of the trauma, numbing of responsiveness to or reduced involvement with the external world, and at least two specific symptoms that were not present before the trauma.  See DSM-III, at 236-38.

In addition to the C.F.R. provisions, VA had issued guidance to consider claims for service connection for PTSD.  The Compensation and Pension Program Guide, PG 21-1, Section O-12, was amended in March 1980 to include guidance in adjudicating claims for service connection for PTSD.  In particular, Section O-12, subsection 3, addressed the requirements for establishing a diagnosis of PTSD.  This included that there be recognizable stressors that would be expected to evoke significant symptoms in almost all individuals.  The instructions said that it was important that this stress be described as to its nature and severity and also in time sequence, meaning whether it occurred before service, on active duty, or after service.  The disorder was to be rated as anxiety neurosis at that time.  The remainder of the guidance discussed the symptoms the individual should be expected to exhibit.  The primary purpose of the guidance was to address C&P examinations. 

A February 1981 change to PG21-1, Section O-12, subsection 3, provided, in part, that PTSD did not have to have its onset during combat.  It could be related to a similar life-threatening episode, such as having been a Prisoner of War (POW).  The change noted that the use of life threatening episodes was used in a generic sense to describe those stressors set forth in section 309.81 of the Diagnostic and Statistical Manual of Mental Disorders (Third Edition) (DSM-III).  The guidance went on to say that the existence of a recognizable stressor or accumulation of stressors that would evoke significant symptoms of distress in almost everyone must be identified. 

The Board notes that the diagnosis of PTSD was listed for the first time when DSM-III was published in February 1980. 

VA also issued DVB Circular 21-82-7 in May 1982 to clarify the requirements for the establishment of service connection for PTSD.  The Circular noted that there had been a problem of claims with a lack of objective evidence of identifiable stressors.  The claims contained only the veteran's own statements, given many years after service, and without concrete evidence in the record to substantiate the statements.  The Circular noted that objective evidence of a stressor included, but was not limited to, official service records that indicated medals or commendations awarded for combat; wounds suffered as a result of enemy action or for acts of valor; or experiences as a POW.  The Circular summarized the three basic requirements for service connection for PTSD as:  objective evidence of a life-threatening stressor in service; a diagnosis of PTSD acceptable for ratings purposes; and, adequate findings in the clinical examination describing stressor and symptoms or manifestations.  Finally, the Circular said that a history of a stressor as related by the veteran was, in itself, insufficient.  Service records must show that the veteran was wounded and/or was in combat against the enemy, was a POW, or must otherwise substantiate a stressor of sufficient gravity to evoke symptoms in almost everyone, as required by DSM-III.

The Board has considered the Veteran's assertion that the PTSD diagnosed in 1982 is the same diagnosis that led to his eventual grant of service connection by VA in 2012.  In the December 1983 rating action, the RO noted the Veteran's diagnosis of PTSD in his STRs and by the April 1982 examiner as a result of having sustained an accidental gunshot wound to the chin, that he had dealt with that stressor, and had adjusted well since the incident.  Those notations were based upon the April 1982 examiner's examination of the Veteran.  Ultimately, the RO concluded in December 1983 that in view of these findings, the Veteran did not have PTSD in accordance with the laws and regulations at that time because he did not experience a life-threatening stressor and no other findings of PTSD were present.  Even if other adjudicators might have viewed the evidence differently, there was sufficient evidence of record to support a finding that the September 1982 VA examination was conducted in accordance with the regulatory provisions.  As noted above, disagreements as to how the facts in a case are evaluated and weighed will not suffice to support a CUE claim.  Therefore, it cannot be said that the December 1983 rating decision was undebatably erroneous in finding no evidence of PTSD.

The RO weighed the evidence and determined that the evidence did not support a diagnosis of PTSD in light of the Veteran's STRs and April 1982 examination report.  The Veteran has not pointed to any error that would have resulted in a manifestly different result.  Accordingly, the Veteran's claim of CUE in the rating decision of December 21, 1983, is denied.



ORDER

The Veteran's claim that the rating decision of December 21, 1983, was clearly and unmistakably erroneous in failing to grant service connection for PTSD is denied.


REMAND

The Board finds that a remand of the initial rating claim is warranted in order to have the AOJ issue a Supplemental Statement of the Case (SSOC) that addresses all evidence received since issuance of a December 2014 Statement of the Case (SOC).  Here, VA treatment records, dated from April to August 2017, were associated with VBMS after the December 2014 SOC and before the case was certified to the Board in August 2017.  The law, effectuated by Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law 112-154, permits evidence to be considered without a waiver of initial RO review if the evidence was submitted by the appellant and/or representative where the substantive appeal is filed on or after February 2, 2013.  

Here, the Veteran's substantive appeal was received after February 2, 2013; however, this exception does not extend to evidence obtained by the AOJ, such as the above-cited VA treatment records.  As the VA treatment records contain clinical findings regarding the Veteran's PTSD, they are pertinent to the initial rating claim for this disability and, thus, a waiver is required, or, in its absence, these records must be addressed by the RO in an SSOC.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

After any additional development deemed necessary has been accomplished, the Veteran's claim of entitlement to an initial disability rating in excess of 50 percent for PTSD, should be readjudicated.  If any decision remains adverse to the Veteran, issue him and his representative an SSOC that addresses all evidence received since issuance of a December 2014 SOC, wherein the RO addressed this issue. The Veteran and his representative must be provided an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


